                              UNITED STATES DISTRICT C
                            SOUTHERN DISTRICT OF CALI

UNITED STATES OF AMERICA,
                                                       Case No. 18

                                      Plaintiff,
                      vs.
                                                       ORDER AND
Maritza URIAS (2),                                     JUDGMENT OF DISMISSAL


                                    Defendant.



IT APPEARING that the defendant is now entitled to be discharged for the reason that:

       an indictment has been filed in another case against the defendant and the Court has
 D     granted the motion of the Government for dismissal of this case, without prejudice; or

 D     the Court has dismissed the case for unnecessary delay; or

       the Court has granted the Joint Motion for dismissal, without prejudice; or

       the Court has granted the motion of the defendant for a judgment of acquittal; or

       a jury has been waived, and the Court has found the defendant not guilty; or

 D     the jury has returned its verdict, finding the defendant not guilty;

       of the offense(s) as charged in the Indictment/Information:
       21 :952, 960; - Importation of Methamphetamine (Felony) (1)
       21 :952, 960 - Importation of Heroin (Felony) (2)



 Dated:   1122/2019
                                                                              -
                                                   Hon. ndrew G. Schopler
                                                   United States Magistrate Judge
